Exhibit 10.1


2018 Cash Bonus Plan


Eligible Employees: Executive Officers, Vice Presidents, Directors, Managers,
and Individual Contributors


•
Bonus target payouts based on a percentage of base salary;



•
Payouts to CFO, COO and Vice President, General Counsel & Secretary will be
entirely based on achievement of certain minimum targets, and 200% payable upon
the achievement of certain maximum target levels;



•
Payouts to Directors are based 30% on corporate targets, and 70% on management
business objectives;



•
Payouts to Managers are based 0% on corporate targets, and 100% on management
business objectives;



•
Payouts to Individual Contributors are based 0% on corporate targets, and 100%
on management business objectives;



•
Bonus targets are as follows (expressed as a percentage of base salary):



        
 
 
Target Payout
 
Financial Weight (Adj. EBITDA)
 
Management Business Objectives Weight
CFO
 
50%
 
100%
 
0%
COO
 
50%
 
100%
 
0%
VP & General Counsel
 
40%
 
100%
 
0%
VPs
 
35%
 
100%
 
0%
Directors
 
15%
 
30%
 
70%
Managers
 
10%
 
0%
 
100%
Individual Contributors
 
5%
 
0%
 
100%




